Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 26, 2014

                                           No. 04-14-00672-CR

                                      IN RE Mauricio BALDERAS

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On September 24, 2014, relator filed a pro se petition for writ of mandamus. The court
has determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s
petition is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on September 26th, 2014.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 2011CR0555, styled The State of Texas v. Mauricio Balderas, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.